Exhibit 10.2

FOURTH AMENDMENT TO REVOLVING LINE OF CREDIT

LOAN AGREEMENT, TERM LOAN AGREEMENT AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOAN
AGREEMENT AND SECURITY AGREEMENT (“Fourth Amendment”) is made as of March 10,
2008, by and among EFJ, Inc., a Delaware corporation, E. F. Johnson Company, a
Minnesota corporation, Transcrypt International, Inc., a Delaware corporation,
and 3e Technologies International, Inc., a Maryland corporation (jointly and
severally, the “Borrower”), all having an address at c/o EFJ, Inc.,1440
Corporate Drive, Irving, Texas 75038; and Bank of America, N.A., a national
banking association (the “Lender”).

RECITALS

 

  A. Borrower and the Lender are parties to that certain Revolving Line of
Credit Loan Agreement and Security Agreement, dated as of November 15, 2002, as
amended by that certain First Amendment to Revolving Line of Credit Loan
Agreement and Security Agreement dated as of September 13, 2004, and as further
amended by that certain Second Amendment to Revolving Line of Credit Loan
Agreement and Security Agreement dated as of July 11, 2006, and as further
amended by that certain Third Amendment to Revolving Line of Credit Loan
Agreement, Term Loan Agreement and Security Agreement dated as of March 6, 2007
(as so amended, referred to hereafter as the “Loan Agreement”).

 

  B. For the fiscal quarter of Borrower ending December 31, 2007, Borrower is
not in compliance with the Funded Debt to EBITDA ratio or the Fixed Charge
Coverage ratio set forth under the Loan Agreement. Borrower has made a request
to Lender to waive such financial covenant defaults on a one time basis. Lender
is willing to waive such financial covenant defaults on a one time basis,
subject to the further modification of the Loan Agreement to revise such
financial covenants, to modify the existing financial covenants and to add new
financial covenants to govern the outstanding credit facilities extended by
Lender to Borrower, and for certain other purposes, as more fully set forth
hereafter.

 

  C. Capitalized terms used in this Fourth Amendment and not defined herein have
the meanings ascribed to them in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1. Representations and Warranties. To induce the Lender to enter into this
Fourth Amendment, the Borrower provides the following warranties and
representations to Lender:

 

  a. The Borrower’s books and records properly reflect the Borrower’s financial
condition, and no material adverse change in the Borrower’s financial condition
has occurred since the last date that the Borrower provided financial reports to
the Lender; and

 

  b. No litigation which, in the aggregate, is material to Borrower’s operations
or financial condition, is pending or threatened against the Borrower of which
the Borrower has not informed the Lender in writing or which is not disclosed in
Borrower’s required public filings with the Securities and Exchange Commission;
and

 

  c. Except as set forth in the Recitals to this Fourth Amendment with respect
to Borrower’s non-compliance with the stated financial covenants set forth in
the Loan Agreement, the Borrower is in compliance with all provisions of the
Loan Agreement and with all applicable laws and regulations; and

 

  d. The Borrower has the power and authority to enter into this Fourth
Amendment, to perform its obligations hereunder, to execute all documents being
executed and delivered in connection herewith, and to incur the obligations
provided for herein, all of which have been duly authorized and approved in
accordance with the Borrower’s organizational documents; and

 

  e. This Fourth Amendment, together with all documents executed in connection
herewith or pursuant hereto, constitute the valid and legally binding
obligations of the Borrower in accordance with their respective terms; and

 

  f. The obligations of the Borrower under the Loan Documents remain valid and
enforceable obligations, and the execution and delivery of this Fourth Amendment
and the other documents executed in connection herewith (if any) shall not be
construed as a novation of the Loan Agreement or the other Loan Documents; and

 

  g. There have been no changes to the Borrower’s organizational documents as of
the date of this Fourth Amendment, except as have been fully disclosed and
previously delivered to Lender, and all of the Borrower’s organizational
documents previously delivered to the Lender in conjunction with the Loan
Agreement remain in full force and effect and unmodified.

 

2. Waiver of Covenant Defaults. Lender hereby waives, on a one time basis, the
defaults arising under the Loan Agreement as a result of Borrower’s failure to
comply with the Funded Debt to EBITDA ratio and Fixed Charge Coverage ratio set
forth in the Loan Agreement, for the period ending December 31, 2007. Nothing
herein shall constitute a waiver of any other defaults which may have previously
occurred, or may hereafter occur under the Loan Agreement.

 

2



--------------------------------------------------------------------------------

3. Definition of Revolving Note. The definition of “Revolving Note” under the
Loan Agreement is hereby deleted in its entirety and restated as follows:

“jjj. “Revolving Note” means the Borrower’s promissory note entitled Revolving
Note, dated as of November 15, 2002, as modified by that certain First Amendment
to Revolving Note dated as of September 13, 2004, and as further modified by
that certain Second Amendment to Revolving Note dated as of July 11, 2006, and
as further modified by that certain Third Amendment to Revolving Note dated as
of March 10, 2008, payable to the order of Lender in the principal amount of
Fifteen Million and 00/100 Dollars ($15,000,000.00), and evidencing the
Borrower’s obligation to repay the Revolving Loan, as said Revolving Note may be
further modified from time to time.”

 

4. Financial Covenant - Funded Debt to EBITDA. Section 6.14b. of the Loan
Agreement entitled “Funded Debt to EBITDA” is hereby deleted in its entirety and
restated as follows:

“b. Funded Debt to EBITDA. A maximum ratio of Funded Debt to EBITDA of 3.00 to
1.00, tested on a quarterly basis, commencing with the fiscal quarter ending on
March 31, 2009.

Compliance with such financial covenant for the Borrower’s 2009 fiscal year
period which ends on December 31, 2009, will, for the first three quarters of
such fiscal year, be measured each fiscal quarter on an annualized year-to-date
basis to determine compliance for the 2009 fiscal year, such calculation to be
made as follows: (a) for the first fiscal quarter ending March 31, 2009, the
equation shall be Funded Debt to (EBITDA for 2009 as of March 31, 2009
multiplied by 4); (b) for the second fiscal quarter ending June 30, 2009, the
equation shall be Funded Debt to (EBITDA for 2009 as of June 30, 2009 multiplied
by 2); and (c) for the third fiscal quarter ending September 30, 2009, the
equation shall be Funded Debt to (EBITDA for 2009 as of September 30, 2009
multiplied by 4/3). Compliance with such covenant for the fiscal quarter end of
December 31, 2009 and for each quarter end thereafter will be measured on a
rolling and trailing four quarter basis. Unless otherwise expressly provided in
this Agreement, if the Borrower comprises a parent corporation and its
subsidiaries, the above covenant relating to the financial condition of the
Borrower refers to the financial condition of the parent corporation and those
subsidiaries stated on a consolidated basis.”

 

5. Financial Covenant - Fixed Charge Coverage Ratio. Section 6.14c. of the Loan
Agreement entitled “Fixed Charge Coverage Ratio” is hereby deleted in its
entirety and restated as follows:

“c. Fixed Charge Coverage Ratio. A minimum Fixed Charge Coverage Ratio of 1.50
to 1.00, tested on a quarterly basis, commencing with the fiscal quarter ending
on March 31, 2009.

Compliance with such financial covenant for the Borrower’s 2009 fiscal year
period which ends on December 31, 2009, will, for the first three quarters of
such fiscal year, be measured each fiscal quarter on a year-to-date basis.
Compliance with such covenant for the fiscal quarter end of December 31, 2009
and for each quarter end thereafter will be measured on a rolling and trailing
four quarter basis. Unless otherwise expressly provided in this Agreement, if
the Borrower comprises a parent corporation and its subsidiaries, the above
covenant relating to the financial condition of the Borrower refers to the
financial condition of the parent corporation and those subsidiaries stated on a
consolidated basis.”

 

3



--------------------------------------------------------------------------------

6. Financial Covenant - Minimum EBITDA. Section 6.14 of the Loan Agreement is
hereby modified to add the following additional financial covenant as new
Section 6.14d.:

“d. Minimum EBITDA. A minimum EBITDA for Borrower of (i) $0.00 for Borrower’s
fiscal quarter ending June 30, 2008, (ii) $1,000,000.00 for Borrower’s fiscal
quarter ending September 30, 2008, and $3,000,000.00 for Borrower’s fiscal
quarter ending December 31, 2008.

Compliance with such financial covenant for the Borrower’s 2008 fiscal year
period which ends on December 31, 2008, will be measured each fiscal quarter,
beginning with the fiscal quarter ending on June 30, 2008, on a
quarter-by-quarter basis (and not on an annualized or rolling and trailing four
quarter basis). Unless otherwise expressly provided in this Agreement, if the
Borrower comprises a parent corporation and its subsidiaries, the above covenant
relating to the financial condition of the Borrower refers to the financial
condition of the parent corporation and those subsidiaries stated on a
consolidated basis.”

 

7. Financial Covenant - Minimum Liquidity. Section 6.14 of the Loan Agreement is
hereby modified to add the following additional financial covenant as new
Section 6.14e.:

“e. Minimum Liquidity. Commencing as of March 10, 2008 and continuing through
the date of delivery to Lender by Borrower of the Compliance Certificate due for
the first fiscal quarter of Borrower for the fiscal year 2009, Borrower shall
own, maintain and possess Liquid Assets of $3,000,000.00, at all times during
such period. “Liquid Assets” shall mean unrestricted, unencumbered marketable
securities, cash and cash equivalents, acceptable to Lender.”

 

8. Additional Fees and Costs. The Borrower promises to pay, on demand, a loan
amendment fee in the amount of $60,000.00 for the financial covenant default
waivers and modifications agreed to by Lender as set forth herein, along with
all costs (including attorneys’ fees and expenses) incurred by the Lender for
the preparation and negotiation of this Fourth Amendment and any documents
executed in connection with this Fourth Amendment. Nothing herein shall impair,
limit or modify Borrower’s obligation to pay to Lender, on demand, all fees and
costs (including attorneys’ fees and costs) incurred in conjunction with the
enforcement or defense of Lender’s rights and remedies under the Loan Agreement
as modified by this Fourth Amendment, or under any of the other Loan Documents.

 

9. Enforceability of Loan Agreement; No Offsets or Defenses. Except as modified
by this Fourth Amendment, the Loan Agreement remains in full force and effect
and unmodified. Borrower warrants and represents that it has no offsets or
defenses to its obligations under the Loan Agreement, as so modified, and the
other Loan Documents.

 

10. Release. In consideration of Lender’s agreement to this Fourth Amendment,
the Borrower hereby releases and waives any and all claims, actions or causes of
action of any kind that it may have against the Lender as of the date of this
Fourth Amendment arising out of or relating to the Revolving Note, Term Note or
the Loan Agreement (as amended by this Fourth Amendment) or that otherwise may
exist as of the date of this Fourth Amendment.

 

4



--------------------------------------------------------------------------------

11. Arbitration.

This paragraph concerns the resolution of any controversies or claims between
the Borrower and the Lender, whether arising in contract, tort or by statute,
including but not

limited to controversies or claims that arise out of or relate to: (i) the Loan
Agreement or this Fourth Amendment (including any renewals, extensions or
modifications); or (ii) any document related to the Loan Agreement or this
Fourth Amendment; (collectively a “Claim”).

At the request of the Borrower or the Lender, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though the Loan Agreement as
modified by this Fourth Amendment provides that it is governed by the law of a
specified state.

Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

The arbitration shall be administered by JAMS and conducted in any U.S. state
where real or tangible personal property collateral for this credit is located
or if there is no such collateral, in Maryland. All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million and 00/100 Dollars
($5,000,000.00), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

The arbitrator(s) will have the authority to decide whether any Claim is barred
by the statute of limitations and, if so, to dismiss the arbitration on that
basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of the Loan Agreement as modified by this Fourth
Amendment. This paragraph does not limit the right of the Borrower or the Lender
to: (i) exercise selfhelp remedies, such as but not limited to, setoff; (ii)
initiate judicial or nonjudicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

12. WAIVER OF JURY TRIAL. BY AGREEING TO BINDING ARBITRATION, BORROWER AND
LENDER IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF A CLAIM. FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT
THIS AGREEMENT TO ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE
PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF SUCH CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THE LOAN AGREEMENT AS MODIFIED BY THIS FOURTH AMENDMENT.

 

5



--------------------------------------------------------------------------------

13. No Oral Agreements. This Fourth Amendment, the Loan Agreement, and the other
Loan Documents constitute the entire agreement of the parties concerning the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten or oral agreements between the parties.

(SIGNATURES AND NOTARY ACKNOWLEDGMENTS ON FOLLOWING PAGES)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Fourth
Amendment under seal as of the day and year first hereinabove set forth.

 

EFJ, INC., a Delaware corporation By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:  
Jana Ahlfinger Bell   Title:   Chief Financial Officer  

State of Texas                 )

County of Dallas             ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

E. F. JOHNSON COMPANY, a Minnesota corporation By:   /S/ Jana Ahlfinger Bell  
(SEAL) Name:   Jana Ahlfinger Bell   Title:   Chief Financial Officer  

State of Texas                 )

County of Dallas             ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

7



--------------------------------------------------------------------------------

TRANSCRYPT INTERNATIONAL, INC.,

a Delaware corporation

By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:   Jana Ahlfinger Bell   Title:  
Chief Financial Officer  

State of Texas                 )

County of Dallas             ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

 

My commission expires: 11/07/09

My registration number: 12548867-6

 

3e TECHNOLOGIES INTERNATIONAL, INC.,

a Maryland Corporation

By:   /S/ Jana Ahlfinger Bell   (SEAL) Name:   Jana Ahlfinger Bell   Title:  
Chief Financial Officer  

State of Texas                 )

County of Dallas             ) To Wit:

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of EFJ,
Inc., a Delaware corporation, this 11th day of March, 2008.

 

[SEAL]         /S/ Amy M. Frits       Notary Public

My commission expires: 11/07/09

My registration number: 12548867-6

 

8



--------------------------------------------------------------------------------

BANK OF AMERICA   By:   /s/ Michael J. Landini   (SEAL) Name:   Michael J.
Landini   Title:   Senior Vice President  

State of                     )

County of                  ) To Wit:

Acknowledged before me by Michael J. Landini as Senior Vice President of Bank of
America, N.A., this 11th day of March, 2008.

 

[SEAL]                 Notary Public

My commission expires:

My registration number:

 

9